Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on 04/21/2022. The claims 1, 6, 7, 10-15 and 18 have been amended. New claims 21-25 are added. Claims 4-5, 16-17, 19 are cancelled. The amendment has been entered. 

Response to Arguments
The rejections of the Non-Final office action mailed 12/092021, have been overcome by the applicant’s arguments and amendment. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
1. Schukai et al (US 2018/0315053 A1) teaches a data map including a map element corresponding to each of the data fragments is generated and stored. Each map element includes a field containing a pointer to the location at the data storage system on which the corresponding data fragment is stored. Schukai also teaches a method of retrieving data requested from data map using rules.
2. Pidduck at al (US 2020/0210419 A1) teaches a search operator that addresses the problem of complex query construction for finding objects having a value, including a minimum or a maximum value, in one of a set of regions, and the efficient implementation of the searches specified by such search operators.
3. Bertilsson et al (US 2018/0314780 A1) teaches a customized application data structure is generated providing a customized modeling of the physical systems using a modeling operation, a geometry of the one or more models of physical systems, an application feature, and a geometry subroutine. The customized application data structure is configured for distribution to end users as an application executed by an application runtime engine.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 18 and 25:
“responsive to determining that the property key of the request is less than the property key of the middle test entry in a predefined lexicographical order, selecting a lower half of the map; and responsive to determining that the property key of the request is not less than the property key of the middle test entry in the predefined lexicographical order, selecting an upper half of the map;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Claims 1-3, 6-15, 18, 20-25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148